Citation Nr: 0210580	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis of the hands and feet, to include 
consideration of referral for extraschedular consideration.  

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of the groin, from the grant of service 
connection to March 2000, to include consideration of 
referral for extraschedular consideration.

3.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis of the groin from March 2000, to include 
consideration of referral for extraschedular consideration.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1965 to October 
1968 and from May 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The claims file contains a recent permanent 
transfer request indicating that the veteran now lives in the 
jurisdiction of the Winston-Salem, North Carolina, RO.  That 
matter is referred to the RO for appropriate transfer.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  

By an October 2001 decision, the Board granted: a 30 percent 
evaluation for dermatophytosis of the hands and feet; a 10 
percent evaluation, and no more, for dermatophytosis of the 
groin from the initial grant of service connection to the 
March 2000 VA examination; and a 30 percent evaluation, and 
no more, for dermatophytosis of the groin from the March 2000 
VA examination.  The appellant appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand and to Stay Further Proceedings, the Court, 
by a March 2002 Order, vacated the Board's October 2001 
decision to the extent that it denied ratings higher than 30 
percent for dermatophytosis of the hands and feet, 10 percent 
for dermatophytosis of the groin from the grant of service 
connection to March 2000, and 30 percent for dermatophytosis 
of the groin from March 2000.  In other words, the Court left 
the ratings awarded by the Board in effect.  The Joint Motion 
argued that the Board had not addressed the issue of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001).  

In June 25, 2002, the Board sent the appellant a letter 
notifying him that the attorney he appointed to represent him 
before VA had his authority to represent VA claimants revoked 
effective October 10, 2001.  The letter notified the 
appellant that the Board no longer recognized the attorney as 
his representative and advised him of his representation 
choices.  The Board further advised him that if it did not 
hear from him or a new representative within 30 days of that 
letter, it would assume that he wanted to represent himself.  
The appellant has not responded to the Board's letter.  
Therefore, the Board must assume that the appellant wants to 
represent himself and will resume review of his appeal.  


FINDINGS OF FACT

1.  The appellant's dermatophytosis of the hands and feet is 
manifested by constant itching, extensive lesions and 
exfoliation, and crusting.  

2.  From the initial grant of service connection to the March 
2000 VA examination, the appellant's dermatophytosis of the 
groin is manifested by sporadic outbreaks and exacerbations 
and by chronic discoloration of the skin.  

3.  From the March 2000 VA examination, the appellant's 
dermatophytosis of the groin is manifested by itching, 
extensive erythema, discoloration, and scaling involving the 
groin area, upper thighs, and rectum.  

4.  The appellant's dermatophytosis of the hands and feet and 
his dermatophytosis of the groin does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
dermatophytosis of the hands and feet are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 (2001).  

2.  The criteria for an initial rating higher than 10 percent 
for dermatophytosis of the groin are not met from the initial 
grant of service connection to the March 2000 VA examination.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 (2001).  

3.  The criteria for rating higher than 30 percent for 
dermatophytosis of the groin are not met from the March 2000 
VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 
7813 (2001).  

4.  Referral to VA's Chief Benefits Director or the Director 
of VA's Compensation and Pension Service for consideration of 
extraschedular ratings is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, No. 00-7127 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 
2002).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.

The appellant's claims involve requests for increased 
evaluations and there are no particular application forms 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for the benefit.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant an August 1996 letter informing him that he 
could submit additional evidence concerning the appeal.  In 
the August 1997 statement of the case and the August 1998 
supplemental statement of the case, the appellant was told of 
criteria for evaluating his disabilities and of what the 
evidence showed.  In the Board's August 1999 remand, he was 
told that the RO would obtain his VA and private treatment 
records and of the need for an examination.  Supplemental 
statements of the case were issued in September 2000 and in 
May 2001.  The statement of the case and supplemental 
statements of the case listed the evidence considered, the 
legal criteria for evaluating the severity of the disability, 
and the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his April 1996 claim and his July 1997 notice of 
disagreement, the appellant did not identify any sources of 
treatment.  In an October 1997 substantive appeal, he 
referred to his medical records and prescriptions, though he 
did not identify a source of treatment. The Board, in its 
August 1999 remand, directed the RO to ask the appellant to 
complete necessary releases for any medical professional or 
facility that had treated him for his disabilities, which the 
RO did by a September 1999 letter.  The appellant responded 
in a January 2000 statement that he had never had any kind of 
treatment for the disabilities.  Nonetheless, the RO obtained 
relevant private clinical records identified, which were 
received in February 2001.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in July 1996, March 2000, and in May 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

A.  Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Pt. 4 (2001).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2001) (as amended, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disabilities are rated based on the criteria of 
Diagnostic Code 7813 for dermatophytosis, which is rated as 
scars, disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  The rating criteria 
applicable to these claims include those at Diagnostic Codes 
7805 and 7806.  See 38 C.F.R. § 4.118 (2001).  

The criteria of Diagnostic Code 7806 for eczema provide for a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent evaluation for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement; and a 50 percent evaluation for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  

Other scars may be rated under the criteria of Diagnostic 
Code 7805, which should be rated on limitation of function of 
the part affected.  

B.  Dermatophytosis of the Hands and Feet

As for the criteria of Diagnostic Code 7806 for eczema, the 
criteria for the next evaluation above the currently assigned 
10 percent evaluation, for a 30 percent evaluation, requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  The appellant testified at his May 
1999 hearing that his hands were doing well and were without 
symptoms, principally because they were dry most of the day.  
VA examination in March 2000 showed that the hands were 
clear, except for minimal scale on the right hand.  The 
appellant did not testify as to any impairment of the hands 
at the January 2001 hearing and the VA examination in May 
2001 was silent as to any symptomatology of the hands.  Thus, 
a higher evaluation cannot be assigned based on 
symptomatology involving the hands.  

As for the feet, the appellant testified at the May 1999 
hearing that his feet bleed, suggesting exudation, or the 
escape of fluid from blood vessels because of inflammation.  
Similarly, the May 2001 VA examination noted mild weeping, 
which also suggests exudation, one of the criteria for a 30 
percent evaluation.  The May 1999 and January 2001 hearings 
also showed that the appellant complained of constant 
itching, another such criterion.  The March 2000 VA 
examination reported that the appellant had mild scales on 
his feet and extensive "masteration" between the toes, 
which photographs revealed to be the scaling of dried 
lesions.  The May 2001 VA examination noted these 
"macerated" areas were of moderate to severe impairment, 
with extensive involvement.  These results of the March 2000 
and May 2001 VA examinations provide support for a finding of 
extensive lesions, another criterion for a 30 percent 
evaluation.  Finally, the photographs submitted at the time 
of the May 1999 hearing and the March 2000 VA examination 
showed scaling and discoloration, which the examination 
report described as mild erythema.  While this may not equate 
with marked disfigurement, another criterion for a 30 percent 
evaluation, the evidence of record satisfies the other three 
criteria and supports the a 30 percent evaluation.  

A 50 percent evaluation may be assigned if the disability 
produces ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  There is evidence in the hearings and the 
examination reports of crusting and scaling, or exfoliation 
of the feet that requires medication and constant care.  
However, the evidence does not show ulceration of the feet, 
and the photographs do not show exceptionally repugnant feet.  
Neither does the medical evidence show systemic or nervous 
manifestations.  Thus, the evidence of record does not 
satisfy the criteria for a 50 percent evaluation.

With respect to the criteria of Diagnostic Code 7805 for 
other scars, which should be rated on limitation of function 
of part affected, there is no indication that the appellant 
suffered a reduced function of the hands or feet as a result 
of these skin disorders.  The March 2000 and May 2001 VA 
examinations are silent as to any limitation of motion or 
ankylosis affecting the hands, wrists, fingers, ankles, and 
feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 to 5227, 
5270 to 5274, 5276 to 5284 (2001).  Therefore, an evaluation 
higher than a 30 percent evaluation cannot be supported under 
the criteria of Diagnostic Code 7805.  

It is, therefore, the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  

C.  Dermatophytosis of the Groin

The criteria of Diagnostic Code 7806 requires, for a 10 
percent evaluation, evidence of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The July 1996 VA examination revealed sporadic 
dermatophytosis of the groin, including discoloration of a 
generally not exposed area of skin.  The itching and bleeding 
were noted to be due to hemorrhoids rather than the 
dermatophytosis.  These findings correspond to the criteria 
for a 10 percent evaluation.  The appellant testified at the 
May 1999 hearing that his groin area was raw and tender, with 
dried, cracked, and bleeding welts that produced severe 
itching.  The medical evidence does not, however, support 
this lay allegation.  The appellant has said that he did not 
seek treatment for the condition, and the July 1996 
examination did not reveal such manifestations of disability.  
This evidence supports no more than a 10 percent evaluation.  

The March 2000 VA examination, including photographs, and the 
May 2001 VA examination, revealed scaling and erythema in the 
groin and on the thighs and buttocks.  The May 2001 VA 
examiner furthermore described the appellant's tinea cruris 
as having "quite extensive involvement."  While this 
statement appears to have been descriptive of the entire 
dermatologic picture, it also describes the specific severity 
of the dermatophytosis affecting the groin area.  The 
evidence of itching and extensive erythema and scaling 
involving the groin area contained in the March 2000 and May 
2001 VA examinations meets the criteria for a 30 percent 
evaluation under Diagnostic Code 7806, which requires 
evidence of exudation or itching constant, extensive lesions, 
or marked disfigurement.  See Fenderson, 12 Vet. App. at 126 
(separate ratings may be assigned for separate periods based 
on the facts found, a practice known as "staged" ratings).  

For a 50 percent evaluation, the evidence must show 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  While 
the evidence during the full period of the claim indicates 
that there is exfoliation and crusting affecting the groin 
area, it does not reveal ulceration, systemic or nervous 
manifestations, or exceptional repugnancy.  Therefore, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent at any point during the appellate 
process.  

With respect to the criteria of Diagnostic Code 7805 for 
other scars, which should be rated on limitation of function 
of part affected, there is no indication that the appellant 
suffers any reduced function involving his groin area as a 
result of this skin disorder.  The July 1996, March 2000, and 
May 2001 VA examinations are silent as to any limitation of 
function.  Therefore, higher evaluations cannot be supported 
under the criteria of Diagnostic Code 7805.  

It is, therefore, the determination of the Board that the 
preponderance of the evidence is against a rating higher than 
10 percent for dermatophytosis of the groin from the initial 
grant of service connection and that the preponderance of the 
evidence is against a rating higher than 30 percent from the 
March 2000 VA examination.  

D.  Extraschedular Consideration

The appellant stated in his May 1999 hearing before the 
undersigned and at the January 2001 RO hearing that his 
service-connected disabilities affected his employment.  He 
testified in May 1999 that his feet had flare ups that 
required him to leave work and take 14 to 16 days off per 
year, that he had to change socks twice per workday, and that 
he gave up a management position, with a corresponding 
increase in income, because he could not walk due to his 
dermatophytosis of the feet.  He also indicated that, with 
respect to the groin area, he his welts sometimes burst and 
wet his pants, which required that he leave work.  He 
testified in January 2001 that his feet always itched and 
that he experienced raw, rubbing pain, which resulted in 
difficulty standing at his postal service job.  He noted that 
his employer allowed him to sit and change his socks and 
clothes as necessary, but did not make any special 
arrangements to accommodate his difficulties, and that he had 
taken approximately 30 days off from work in the previous 
year because of his dermatophytosis of the hands, feet, and 
groin. 

The Board may not assign an extra-schedular disability rating 
under 38 C.F.R. § 3.321(b)(1) (2001) in the first instance, 
because section 3.321(b)(1) establishes a specific procedure 
requiring all claims under that provision to be referred to 
the Undersecretary for Benefits or the Director of VA 
Compensation and Pension Service for initial decision.  Floyd 
v. Brown, 9 Vet. App. 88, 94-97 (1996), reh'g denied, 9 Vet. 
App. 253 (1996).  It may consider the applicability of an 
extraschedular rating when the issue has been raised before 
the Board and where consideration of an extra-schedular 
rating claim will not result in prejudice to the claimant.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Beverly 
v. Brown, 9 Vet. App. 402 (1996); Bernard v. Brown, 4 Vet. 
App. 384, 391, 394 (1993).  In this case, the RO provided the 
appellant with notice of the provisions of section 
3.321(b)(1) in the August 1997 statement of the case and 
subsequent supplemental statements of the case, and 
considered the claims in light of this regulation in his 
adjudications.  Moreover, the appellant clearly had notice of 
this regulation, as shown by his argument to the Court.  
Thus, there is no prejudice to the appellant in the Board 
adjudicating this aspect of the claim.  

Section 3.321(b)(1) provides:

Ratings shall be based as far as practicable, upon 
the average impairment of earning capacity with the 
additional proviso that the Secretary shall from 
time to time readjust the Schedule of Ratings in 
accordance with experience. To accord justice, 
therefore, the exceptional case where the schedular 
evaluations are found to be inadequate, the 
Undersecretary for Benefits or the Director 
Compensation and Pension Service, upon field 
station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph 
an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively 
to the service-connected disability or 
disabilities. The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the 
application of the regular schedule standards.

38 C.F.R. § 3.321(b)(1) (2001).  Extra-schedular ratings are 
warranted only in "exceptional" circumstances and only 
where the scheduled ratings are inadequate to compensate for 
the "average" impairment of earning capacity due to a 
particular disability.  Consequently, an extra-schedular 
rating under the section 3.321(b)(1) is warranted only where 
the disability picture presented by the appellant would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in the rating schedule or would affect 
earning capacity in ways not addressed by the schedule, such 
as requiring frequent hospitalizations or otherwise 
interfering with employment.  The Board must provide 
supporting analysis and explanation to make a determination 
on this issue.  See Fleshman v. Brown, 9 Vet. App. 548, 552-
53 (1996).  

The Board finds that a referral of this case for adjudication 
of the issue of entitlement to increased evaluations on an 
extraschedular basis is not warranted.  The Board has 
reviewed the appellant's medical history and his statements 
and hearing testimony.  He has not endured frequent 
hospitalizations for his disabilities.  While the appellant 
has stated that his disabilities have caused him to miss 
work, he has not supplied evidence beyond his contentions to 
support a finding of lost work as a direct result of his 
disabilities.  Furthermore, the rating schedule is designed 
to compensate for impairment of earning capacity.  There is 
no evidence that the schedular ratings for the veteran's 
dermatophytosis are inadequate to compensate for the average 
impairment in earning capacity attributable to them.  38 
C.F.R. § 4.1.  He has been employed by the postal service and 
the degree of impairment, as objectively demonstrated by the 
medical evidence, has remained constant.  He has been able to 
maintain employment and there is no evidence to suggest 
unemployment caused by an increase in the severity of his 
service-connected disabilities.  The appellant has not cited 
to a specific position he was unable to obtain due to his 
disabilities, or any employment he was terminated from as a 
result of the disabilities.  The Board finds that a review of 
the medical evidence does not support a conclusion that these 
disabilities caused an exceptional impairment to earning 
capacity.  

The Board concludes that the facts do not show that the 
appellant's disabilities present such an exceptional or 
unusual disability picture, characterized by marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2001).  There is no independent medical evidence or basis 
for determining that the record presents evidence warranting 
a referral of this issue to the appropriate body.  Thus, 
entitlement to referral for consideration of an increased 
rating for these disabilities on an extraschedular basis is 
denied.  


ORDER

A rating higher than 30 percent for dermatophytosis of the 
hands and feet is denied.

An initial rating higher than 10 percent for dermatophytosis 
of the groin from the grant of service connection to March 
2000 is denied.

A rating higher than 30 percent for dermatophytosis of the 
groin from March 2000 is denied. 

Referral for extraschedular rating consideration is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

